PER CURIAM.
This case is before the Court on petition of William B. Griffith, respondent, to review the judgment entered by the Board of Governors of The Florida Bar on June 7, 1967. Said judgment reads in part:
“The referee found that in 1952, the respondent, William B. Griffith, was appointed administrator in two estates: the Smith estate and the Schaub estate. The assets of both estates were converted to cash by the respondent shortly after his appointment in 1952. No inventory of assets and no accounting was filed until 1965 in the Smith estate. An accounting was then filed pursuant to an order of the County Judge’s Court, directing such action. In the Schaub estate, no accounting was filed after 1957, until 1965, when respondent filed an accounting pursuant to an order of the County Judge’s court. The respondent had placed the cash belonging to the respective estates in two envelopes and kept the envelopes in his office safe. The cash was used by respondent to cash checks for customers of his small loan company.
“The referee found respondent guilty of a violation of Canon 11 of the Canons of Professional Ethics [32 F.S.A.] in that respondent used trust funds for his personal benefit and gain. He also found respondent guilty of violating Rule 21 of the Additional Rules Governing the Conduct of Attorneys in Florida in that he failed and neglected to terminate the administration of two estates for 13 years.
“As discipline, the referee recommended a one-year suspension with costs charged to respondent.
“The Board of Governors agrees with the recommendation of guilt. It does not agree with the recommendation of discipline in light of the entire record and the respondent’s past disciplinary history. (State ex rel. The Florida Bar v. Griffith, 95 So.2d 408 [Fla.1957], State ex rel. The Florida Bar v. Griffith, 97 So.2d 10 [Fla.1957]). Upon consideration, therefore, it is
“ORDERED AND ADJUDGED that respondent, William B. Griffith, be suspended from the practice of law for three years and thereafter until such time as he shall show rehabilitation and that he pay the costs in these proceedings in the amount of $706.20.
*730“DONE AND ORDERED this 7th day of June, 1967.”
This Court has examined the petition, the record, and the judgment of The Board of Governors and has heard argument of counsel. It is ordered that the judgment of The Board of Governors that the respondent, William B. Griffith, is guilty as charged and that he be suspended from the practice of law in Florida for three years and thereafter until he shall have paid the costs of these proceedings and until he demonstrates rehabilitation be, and the same is approved and adopted as the judgment of this Court. Execution is hereby directed to issue for the costs against respondent.
CALDWELL, C. J., THOMAS, ROBERTS and ERVIN, JJ., and WHITE, Circuit Judge (Retired), concur.